DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed April 26th, 2021 have been entered. Claims 1, 2, 4-16, and 20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 102 Rejection and 103 Rejection previously set forth in the Final Office Action mailed February 26th, 2021 and are hereby withdrawn in light of their correction. With the inclusion of Examiner's Amendment, the application is in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shinji Koike on May 6th, 2021.
The application has been amended as follows: 
“…the operating table is configured such that the vertical articulated assembly [[does not]] cannot rotate about a rotational axis extending through the vertical articulated assembly relative to the table along a vertical direction [[relative to the table]] in such a manner that a rotation axis of each of the one or more vertical joints always extends…” in the final limitation of claim 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 26th, 2021, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 Rejections of April 26th, 2021 have been withdrawn. 
Notably, the inclusion of examiner’s amendment above formalizes that the configurations Harwood/Bergfjord could achieve are no longer anticipating of the claim. Particularly because to attain applicant’s invention, Harwood/Bergfjord must initially be configured into a position such that the rotation axis of each vertical joint always extends along a direction that is substantially parallel to a longitudinal direction of the table in a plan view, while the limitation “the vertical articulated assembly cannot rotate about a rotational axis…” removes any possibility or capability of the prior art and therefore makes Harwood/Bergfjord unsatisfactory for anticipating or making obvious applicant’s invention. Therefore, the 102 and 103 Rejections are hereafter respectfully withdrawn as the primary references (Harwood/Bergfjord) and all considerations they necessitate counter to applicant’s invention (the absence of any capability of rotating the vertical articulated assembly relative to the table to prevent actuation of the vertical joints becoming incidental and compounding with the moment force imparted by the table). The claims are in condition for allowance as set forth hereafter.
Allowable Subject Matter
Claims 1, 2, 4-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Particularly, applicant’s invention necessitates among other features a table on which to place a patient; a base buried or fixed to a floor; and an articulated robotic arm including a first end supported on the base and a second end supporting the table, wherein the robotic arm includes a vertical articulated assembly including one or more vertical joints and a horizontal articulated assembly including one or more horizontal joints, and the operating table is configured such that the vertical articulated assembly cannot rotate about a rotational axis extending through the vertical articulated assembly relative to the table along a vertical direction in such a manner that a rotation axis of each of the one or more vertical joints always extends along a direction that is substantially parallel to a longitudinal direction of the table.
necessitates the capability to rotate the table relative to the vertical articulated assembly to achieve the configuration wherein the rotation axis of the vertical joints of Harwood/Bergfjord would always be substantially parallel to the longitudinal direction of the table. By the Examiner’s Amendment agreed to with applicant to indicate ‘does not’ to ‘cannot’ alongside establishing the exclusion of rotation relative between the vertical articulated assembly and the table however, Harwood/Bergfjord cannot meet the claimed aspects of applicant’s invention without impermissible hindsight bias. As to remove the capability of rotation between the table and the vertical articulated assembly would necessitate a modification for where no reasonable motivation could be located (that was not applicant’s own motivations concerning simplifying the construction to minimize the actuator/motor driven load necessary to articulate applicant’s invention without having to factor the moment force incurred by the table (paragraph 0051)), wherein considerable mobility and articulation would be given up without any discernable benefit therewith that would not necessitate the particular understanding and application of applicant’s invention.
	In reviewing the remainder of the prior art, no reference could be located that did not necessitate rotation between the vertical lifting assembly and the table, or elsewise the presence of both a vertical articulated assembly with vertical joints and a horizontal articulated assembly with horizontal joints, wherein the vertical joints were always substantially parallel with the longitudinal direction of the table alongside the base being buried or fixed to the floor.
	Therefore, with the entry of applicant’s after final claims submitted April 26th, 2021, and Examiner’s Amendment as set forth above, it is concluded by Examiner for reasons of record and those stated above in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the Rejections under 103 are hereby respectfully withdrawn in light of Applicant’s amendments and Examiner’s Amendment to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LUKE HALL/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/10/2021